Citation Nr: 1335853	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  13-03 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 2004 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, declining to reopen the claim of entitlement to service connection for bilateral hearing loss for failure to submit new and material evidence.  


FINDING OF FACT

VA received notification from the Veteran in September 2013 expressing his desire to withdraw his claim of entitlement to service connection for hearing loss.  The Board received this request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated May 2012, the RO declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss for failure to submit new and material evidence.  The Veteran filed a Notice of Disagreement (NOD) in June 2012, which contested the findings of the May 2012 rating decision.  In January 2013, the RO promulgated a Statement of Case (SOC) that continued the holdings of the May 2012 rating decision.  The Veteran filed a substantive appeal (VA Form 9) that was received in February 2013.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2012).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2012).

In a written statement signed by the Veteran and received by VA in September 2013, the Veteran expressed his desire to withdraw his claim of entitlement to service connection for hearing loss.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the appeal is dismissed.


ORDER

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted is dismissed.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


